
	

114 HRES 346 IH: Condemning the use of toxic chemicals as weapons in the Syrian Arab Republic.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 346
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Yoho (for himself, Ms. Ros-Lehtinen, Mr. Sherman, Mr. Wilson of South Carolina, Mr. Cook, Mr. Ribble, Mr. Issa, and Mr. Clawson of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the use of toxic chemicals as weapons in the Syrian Arab Republic.
	
	
 Whereas, as a result of over four years of civil war in the Syrian Arab Republic, Syrian deaths have climbed to more than 230,000 deaths, and more than 6,000,000 Syrians have been displaced;
 Whereas the United Nations Mission to Investigate Allegations of the Use of Chemical Weapons in the Syrian Arab Republic released its report on September 16, 2013, confirming that surface-to-surface rockets containing the nerve agent Sarin were used in the Ghouta area of Damascus on August 21, 2013, an attack which killed over 1,400 people according to a United States Government assessment;
 Whereas the Organization for the Prohibition of Chemical Weapons (OPCW) Executive Council adopted a decision on September 27, 2013, which required Syria to destroy its chemical weapons program by June 30, 2014;
 Whereas a White House statement on August 18, 2014, marking the end of destruction operations on the MV Cape Ray said that serious questions remain with respect to the omissions and discrepancies in Syria’s declaration to the OPCW and about continued allegations of use;
 Whereas chlorine gas attacks in northern Syria have been repeatedly reported since mid-April 2014; Whereas although chlorine is not required to be declared or destroyed under the Chemical Weapons Convention, its use in warfare is still prohibited under the Convention;
 Whereas the OPCW established a Fact-Finding Mission to investigate allegations of the use of weaponized chlorine;
 Whereas in the OPCW’s second report released on September 10, 2014, the investigators concluded they have compelling confirmation that a toxic chemical was used systematically and repeatedly as a weapon against villages in northern Syria and that chlorine, either pure or in mixture was used in attacks on the villages of Talmanes, Al Tamanah, and Kafr Zeta;
 Whereas, on March 6, 2015, the United Nations Security Council adopted Resolution 2209 (2015), condemning the use of chlorine gas as a weapon in Syria and that those responsible for the use of chemical weapons including chlorine must be held accountable;
 Whereas in a June 16, 2015, hearing of the House Foreign Affairs Committee, United States Permanent Representative to the United Nations, Samantha Power, testified that there are alarming and grave reports that the Assad regime has been turning chlorine into a chemical weapon;
 Whereas Secretary of State John Kerry stated on June 16, 2015, that he was absolutely certain that the Assad regime has used chlorine against his people; Whereas despite the adoption of United Nations Security Council Resolution 2209, the Assad regime has continued its chlorine attacks;
 Whereas chemical weapons, including chlorine, are but one of the many heinous and violent methods with which the Assad regime kills its own citizens;
 Whereas barrel bombs dropped from helicopters are the primary method of delivery for the Assad regime’s chemical weapons;
 Whereas the Assad regime’s control over Syrian airspace facilitates his regime’s use of chlorine gas against his citizens; and
 Whereas Chairman of the Joint Chiefs of Staff General Martin Dempsey stated in a letter to Congress that a no-fly zone would result in the near total elimination of the regime’s ability to bomb opposition strongholds and sustain its forces by air: Now, therefore, be it
		
	
 That the House of Representatives— (1)condemns the Assad regime for its atrocities against the Syrian people, including its use of chlorine as a weapon;
 (2)condemns the use of any toxic chemical, including chlorine, as a weapon in the Syrian Arab Republic;
 (3)maintains that those who have engaged in such unlawful actions should be held accountable by the international community and urges the President to report to Congress on the use of chemical weapons, including chlorine, in Syria;
 (4)maintains that no party in Syria should use, develop, produce, acquire, stockpile, retain, or transfer chemical weapons, including weapons employing chlorine;
 (5)calls on the Administration to— (A)continue offering material support to appropriate programs and individuals collecting evidence of the use of chemical weapons inside of Syria;
 (B)assist in the cataloguing and preservation of evidence of use and responsibility of use of chemical weapons; and
 (C)facilitate the future transfer of evidence of the use of chemical weapons to an appropriate legal forum for use in prosecuting those responsible for the illegal use of chemical weapons; and
 (6)urges the international community to establish a comprehensive strategy regarding Syria which may include the possibility of establishing a no-fly zone in Syria.
			
